PELHAM, J.
The general charge requested by the defendant was, in our judgment, properly refused; as being on the effect of the evidence. The commission of the offense embodied in the charge was proven without dispute or conflict in the evidence, and the jury was authorized to believe from the facts before the court that the defendant Avas guilty of burglary, the crime alleged,
The defendant’s recent possession of the goods' and the contradiction in the evidence explanatory of that possession, together Avith the evidence showing the defendant had been “hanging around” the store a short time prior to the commission of the offense, disclosed a state of facts authorizing an inference of the defendant’s guilt, Avhich Avas properly submitted by the court for solution by a determination of the jury, on the conflict produced by the defendant’s denial. — Ross v. State, 82 Ala. 65, 2 South. 139; Kemp v. State, 89 Ala. 52, 7 South. 413; Shepperd v. State, 94 Ala. 102, 10 South. 663.
Affirmed.